PER CURIAM.
Having considered the appellant’s response to this Court’s order of January 25, 2007, we dismiss the appeal for lack of jurisdiction. The notice of appeal filed on November 6, 2006, appealing the Order on the appellant’s motion to correct illegal sentence, rendered on September 19, 2006, is untimely. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appel*114late jurisdiction. See Fla. R.App. P. 9.110(b). This appeal is hereby dismissed.
DISMISSED.
WOLF, VAN NORTWICK, and LEWIS, JJ., concur.